Case: 11-10159       Document: 00512054696         Page: 1     Date Filed: 11/15/2012



           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 15, 2012
                                     No. 11-10159
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ANGELA COKER MAYHALL,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 6:10-CR-60-1


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
       Angela Coker Mayhall appeals the 20-month sentence imposed upon
revocation of supervised release. “This Court must examine the basis of its
jurisdiction, on its own motion, if necessary.” Mosley v. Cozby, 813 F.2d 659, 660
(5th Cir. 1987). The website of the Bureau of Prisons shows that Mayhall was
released from prison on May 18, 2012, and the district court imposed no further
term of supervised release. Therefore, Mayhall has no “concrete and continuing
injury,” and there is no case or controversy over which this court may exercise
jurisdiction under Article III, § 2, of the Constitution. See Spencer v. Kemna, 523
U.S. 1, 7 (1998). Consequently, the appeal is DISMISSED as MOOT.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.